Citation Nr: 0408175	
Decision Date: 03/30/04    Archive Date: 04/02/04

DOCKET NO.  03-09 479	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma


THE ISSUE

Entitlement to waiver of recovery of an overpayment of 
educational assistance benefits, paid pursuant to Chapter 35, 
Title 38, United States Code, in the amount of $1,478.32.


WITNESSES AT HEARINGS ON APPEAL

The veteran and the appellant


ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel


INTRODUCTION

The veteran had active service from August 1966 to September 
1969.  The appellant is his spouse.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2000 decision by the 
Committee on Waivers and Compromises of the VARO in Atlanta, 
Georgia, which denied the appellant's request for waiver of 
her debt of $1,478.32.  The statement of the case was issued 
by the VARO in Muskogee, Oklahoma, the RO with temporary 
custody of the claims folder.  


FINDINGS OF FACT

1.  There was fault on the part of the appellant in the 
creation of the overpayment of Chapter 35 education benefits 
in the amount of $1,478.32.  There was no fault on the part 
of VA in creating the overpayment.  

2.  The appellant did not change her position to her 
detriment in reliance on VA education benefits, failure to 
make restitution or result in unfair gain to her, and 
recovery of the overpayment would not result in undue 
hardship or defeat the purpose of the benefit.  


CONCLUSION OF LAW

Recovery of the overpayment in the calculated amount of 
$1,478.32 would not be against the principles of equity and 
good conscience.  38 U.S.C.A. § 5302 (West 1991); 38 C.F.R. 
§§ 1.963(a), 1.965(a), 21.4202 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 is not applicable 
to this appeal.  See Barger v. Principi, 16 Vet. App. 132 
(2002).  

The appellant has been provided with a statement of the case 
and has submitted a financial status report and a number of 
statements on her behalf.  Also, she and the veteran gave 
testimony at a videoconference hearing before the undersigned 
in November 2003.  

After reviewing the facts and circumstances of this case, 
there is no indication of fraud, misrepresentation, or bad 
faith on the part of the appellant in the creation of the 
overpayment.  This does not mean that the appellant may not 
be found at fault in its creation, but merely indicates that 
the acts which led to its creation do not meet the high 
degree of impropriety as to constitute fraud, 
misrepresentation, or bad faith.  See 38 C.F.R. § 1.965(b).

In December 2001, the Atlanta RO wrote the appellant that the 
evidence showed that she had withdrawn from the State 
University of West Georgia effective April 19, 2001.  An 
adjustment of her record established the overpayment.  This 
resulted in a calculated overpayment of $1,478.32.

To dispose of this matter on appeal, it must be determined 
whether the recovery of the overpayment would be against the 
principles of equity and good conscience, thereby permitting 
waiver under 38 U.S.C.A. § 5302(a) and 38 C.F.R. §§ 1.963(a), 
1.965(a).

The regulation provides that the standard of "equity and good 
conscience" will be applied when the facts and circumstances 
in a particular case indicate the need for reasonableness and 
moderation in the exercise of the Government's rights.  
38 C.F.R. § 1.965(a).  In such a determination consideration 
will be given to elements which include the degree of fault 
of the debtor; a balancing of fault between the debtor and 
VA; whether recovery of the overpayment would cause undue 
financial hardship to the debtor, or whether failure to make 
restitution would result in unjust enrichment; whether 
repayment of the debt would defeat the purpose for which it 
was intended; and whether there was a change in position to 
one's detriment, so that reliance on VA benefits resulted in 
relinquishment of a value right or incurrence of a legal 
obligation.  38 U.S.C.A. § 5302; 38 C.F.R. § 1.965.

A review of the claims file indicates that the appellant was 
a student at the State University of West Georgia from 
January 8, 2001 to May 8, 2001, with nine credit hours.  Of 
record is a withdrawal form dated April 18, 2001.  The 
appellant indicated she was receiving benefits, but was 
withdrawing for personal and medical reasons.  Elaboration 
was not provided.  It was noted that she had gone to the 
student development office and talked to an individual there.  
The withdrawal date was April 18, 2001.

It is evident from statements the appellant has made that she 
does not contest the validity of the debt in question.  
Rather, her appeal is concerned with the question of the 
equities involved in repaying the debt.  If the Board is 
satisfied that the debt was properly created, the question of 
whether the overpayment of educational assistance benefits 
was properly created need not be examined further.  
Schaper v. Derwinski, 1 Vet. App. 430 (1991).

The first element to consider is the fault, if any, of the 
appellant in creation of the debt.  38 C.F.R. § 1.965(a)(1).  
In the instant case, although the Board finds no evidence of 
willful intent necessary for fraud, misrepresentation, or bad 
faith, the Board cannot find the appellant without fault in 
the creation of the debt.  Regardless of any duty to report a 
change in enrollment status, there are award notices of 
record indicating the appellant was informed of the 
importance of telling VA of any change in her enrollment 
status.  In the meantime, she continued to receive benefit 
checks for a period in which she was not enrolled as a 
regular student.  Therefore, the Board finds that she was at 
fault in creating the debt.

As for fault on the part of VA, there is no showing that VA 
was at fault in creation of the overpayment, particularly 
given the short time frame within which the appellant changed 
her status and withdrew from school in April 2001.  

Other elements for consideration include whether the 
repayment of the debt would nullify the objective for which 
the benefits were intended, see 38 C.F.R. § 1.965(a)(4), and 
whether the failure to make restitution would result in 
unfair gain to the debtor, see 38 C.F.R. § 1.965(a)(5).  In 
this regard, the Board notes that the purpose of educational 
assistance benefits to spouses is to assist them in preparing 
to support themselves and their families at a standard of 
living level which the veteran could have expected to provide 
for his family.  In light of that purpose, the Board finds 
that repayment of the debt at issue in this case would not 
nullify the objective of educational assistance benefits, 
because at the time the overpayment was created, the 
appellant still had some remaining entitlement to educational 
assistance benefits.  The Board finds further that failure of 
the appellant to make restitution of the overpayment would 
result in unjust enrichment to her, in that she was paid a 
benefit for a course for which she did not receive credit 
toward a degree.  Moreover, there has been no showing that 
she changed her position to her detriment in reliance upon VA 
educational benefits in question, in that there is no 
indication that she relinquished a valuable right or incurred 
a legal obligation by relying on VA educational benefits.  
38 C.F.R. § 1.965.

As to the element of "undue hardship," the applicable 
regulation provides that consideration be given to where the 
collection of the indebtedness would deprive the appellant of 
basic necessities.  38 C.F.R. § 1.965(a)(3).  The appellant's 
financial status report reflects that she was receiving $460 
income from Social Security.  She stated that her husband, 
the veteran, received a monthly salary of $2,400, $600 in 
Social Security disability benefits, and $200 in pension, 
compensation, or other income.  

As for expenses, she reported monthly rent or mortgage 
payment in the amount of $1,235.  Food was listed as costing 
$350 a month, while utilities were listed as costing $200 a 
month.  She added that gas and transportation, as well as 
Chapter 13, required $1,400 in payment monthly.  She added 
that there was a car payment in the amount of $1,300 a month.  
Further elaboration is not of record.  

The Board finds that the amount of the overpayment in 
question is not excessive and there is no reason that the 
debt to the Government should not be afforded the same 
priority as the appellant's other debts.  It is reasonable 
that she be required to pay her Government debt as it is 
reasonable that she is required to pay private debt.  
Repayment of the Government debt in monthly installments 
would not deprive her and the veteran of the basic 
necessities of life, and would not defeat the purpose for 
which the education benefits were intended, that is, the 
record does not indicate that recovery of the debt would 
deprive the appellant of her ability to obtain further 
education.  

After considering all the evidence of record, along with the 
pertinent laws and regulations cited above, the Board 
concludes that an overpayment in the amount of $1,478.32 was 
properly created.  The Board concludes that it would not be 
against the principles of equity and good conscience to 
recover the overpayment.  Accordingly, entitlement to waiver 
of recovery of an overpayment of educational assistance 
benefits, paid pursuant to Chapter 35, Title 38, United 
States Code, in the amount of $1,478.32 is denied.

The Board is aware of the communications from various 
educators which are of record regarding the appellant's 
attempts to continue taking classes despite her special needs 
status.  Unfortunately, this is an area in which the Board is 
not able to provide assistance to the appellant.


ORDER

Entitlement to a waiver of recovery of an overpayment of 
educational assistance benefits, paid pursuant to Chapter 35, 
Title 38, United States Code, in the amount of $1,478.32, is 
denied.  



	                        
____________________________________________
	F. JUDGE FLOWERS
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



